DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this application and were examined on their merits.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 11/06/2020 is sufficient to overcome the rejection of claims 1, 3 and 5-10 based upon JP- No. H4-169109, as evidenced by Notice of Reasons for Rejection in JP 2016-526637 (translation), both cited in the IDS and Sugitani et al. (EP 0483755 A2), cited in the IDS, because it experimentally demonstrates that preparation of alginate immobilized sucrose isomerase comprising bacteria cells in spherical pellets under the conditions of the cited references would result in pellets (whether dried or wet) which are on average predominantly greater than 0.5 mm, and thus outside the claimed median particle size range.  

The rejection of Claims 1, 3 and 5-10 under 35 U.S.C. § 102(a)(1) as being anticipated by JP- No. H4-169103, as evidenced by Notice of Reasons for Rejection in JR 2016-528637 (translation), both cited in the IDS, has been withdrawn due to the reasons provided in the Response to Amendment above.
et al. (EP 0483755 A2), cited in the IDS, has been withdrawn due to the reasons provided in the Response to Amendment above.

Response to Arguments

Applicant’s arguments, see Remarks, filed 11/06/2020, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 9 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Klebsiella strain LX3 or strain NK33-98-8, Klebsiella pneumoniae strain 342; Enterobacter sp. strain SZ62 or strain FMB1, Erwinia tasmaniensis strain Et1/99; Pectobacterium atrosepticum strain SCRI 1043 or Pectobacterium carovotum subspecies brasiliensis strain PBR 1692.  Since said microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  Applicant does not indicate the origin of any of the claimed strains or describe any method of obtaining said strains. This is therefore not a repeatable method.  If the microorganisms of said strains are not so obtainable or available, the requirements of 35 USC § 112, first paragraph may be satisfied by a deposit of the microorganisms.  The specification does not disclose a repeatable process to obtain the microorganisms (they was obtained from unknown methods/sources, as stated above) and it is not apparent if the microorganisms are readily available to the public.

 stating that the deposit was made under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent, would satisfy the deposit requirement made herein. 
 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "wherein the median particle size d(0.5) of the carrier-immobilized sucrose isomerase biomass after drying is from 400 to 500 µm".  There is insufficient antecedent basis for this limitation in the claim, as Claim 1 contains no method steps of preparing the carrier-immobilized sucrose isomerase biomass, much less a step of drying the carrier-immobilized sucrose isomerase biomass.
In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  Amendment of the claim to refer to the genus/species and deposit accession number of the claimed microorganisms would obviate this rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Sarkki et al. (WO 97/44478) in view of Bucke et al. (US 4,359,531), both cited in the IDS, and Egerer et al. (US 4,774,178), of record.
et al. teaches a method for producing isomaltulose from sucrose comprising; contacting a substrate containing sucrose (sucrose solution) with a carrier-immobilized microorganism and obtaining the isomerization product (isomaltulose) (Pg. 18, Claim 1);
wherein the carrier-immobilized microorganism is Protaminobacter rubrum on a fixed bed column (Pg. 10, Lines 1-19) and the carrier is sieved to a particle size (diameter) of 0.35-0.85 mm (350-850 µm and overlapping the claimed median ranges of 400-500 and 420-470 µm); 
wherein the isomaltulose also contains trehalulose (Pg. 10, Table 1), and wherein the cells are immobilized by bonding (Pg. 9, Lines 1-5);
wherein the isomaltulose is catalytically hydrogenated to isomalt and recovered (Pg. 6, Lines 5-14 and Pg. 19, Claim 16) and reading on Claims 1 in part, 2 in part, and 5-14.

The teachings of Sarkki et al. were discussed above.

Sarkki et al. did not teach a method wherein the carrier is an alginate or polyvinyl alcohol carrier or wherein the median particle size is from 400-500 pm, as required by Claim 1;
wherein the median particle size is from 420-470 µm, as required by Claim 2;
wherein the carrier is spherical, as required by Claim 3; 
or wherein the weight ratio of sucrose isomerase biomass to carrier is 10 to 6 parts biomass to 6 to 2 parts carrier (dry weight), as required by Claim 4.
et al. teaches a method for producing isomaltulose from sucrose comprising; contacting a substrate containing sucrose (sucrose solution) with a carrier (alginate) immobilized microorganism and obtaining the isomerization product (isomaltulose) (Columns 14-16, Claims 1 and 9);
wherein the carrier-immobilized microorganism may be Protaminobacter rubrum (Column 5, Lines 32-36) in fixed bed columns (Column 5, Lines 60-68 and Column 6, Lines 1-3) and the carrier may be spherical pellets or be of any size or shape (Column 4, Lines 10-16);
and wherein the cells are immobilized by crosslinking (Column 4, Lines 54-58).

Egerer et al. teaches a method for producing isomaltulose from sucrose comprising; contacting a substrate containing sucrose (sucrose solution) with a carrier (alginate) immobilized microorganism and obtaining the isomerization product (isomaltulose);
wherein the carrier-immobilized microorganism may be Protaminobacter rubrum (Column 13, Lines 35-68);
and the carrier may be beads having an average diameter of 0.05-5 mm, preferably 0.2-2 mm (50-5000 or 200-2000 µm, overlapping the claimed ranges) (Column 3, Lines 53-57) and wherein larger diameter beads set up a high diffusion resistance to the desired reaction.


et al. for producing isomaltulose from sucrose comprising the use of carrier-immobilized Protaminobacter rubrum to utilize the alginate carrier of Bucke et al. because this is no more than the simple substitution of one known element (alginate carrier for immobilizing Protaminobacter rubrum) for another (generic carrier for immobilizing Protaminobacter rubrum) to obtain predictable results (immobilized Protaminobacter rubrum).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution because Bucke et al. provides a specific carrier for immobilizing a known bacterium and Sarkki et al. only provides a generic teaching of a carrier for immobilizing the same bacterium.



et al. and Bucke et al. for producing isomaltulose from sucrose comprising the use of carrier-immobilized Protaminobacter rubrum to utilize the median particle size ranges of Egerer et al. because this is no more than the application of a known technique (bead-immobilized Protaminobacter rubrum with a median size range) to a known method (carrier-immobilized Protaminobacter rubrum) to yield predictable results (production of isomaltulose from sucrose).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Egerer teaches that larger diameter beads set up a high diffusion resistance to the desired reaction.  There would have been a reasonable expectation of success in making these modifications because all of the methods are reasonably drawn to the same field of endeavor, that is, the immobilization of sucrose metabolizing Protaminobacter rubrum for conversion of sucrose to isomaltulose.
1-2, these ranges lie inside of the median particle range disclosed by Egerer et al. above.  The MPEP states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

With regard to the limitations of Claim 15, “wherein the median particle size d(0.5) of the carrier-immobilized sucrose isomerase biomass after drying is from 400 to 500 µm”, this would be inherent in the method of the combined prior art which teaches the same method steps using the same components as claimed.  Therefore, the composition of the claimed prior art would be expected to have the same properties and characteristics as the claimed composition, such as a median particle size d(0.5) of from 400 to 500 µm after drying.

Response to Arguments

Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 

The Applicant argues that Sarkki and Bucke were cited and overcome in the parent application and that Sarkki only discloses a particle size for the carrier prior to derivatization and prior to immobilization of any biomass to the carrier which is allegedly not the same as the particle size of the carrier-immobilized sucrose isomerase biomass as claimed (Remarks, Pg. 6, Lines 24-29 and Pg. 7, Line 1).
et al., of record, teaches that typically immobilized bacteria have a diameter of 0.8 or 1 µm in diameter and are 1.6-2.6 or 1.5-3 µm in length, thus if as little as 1 bacterium is immobilized onto the particles of Sarkki, the particle size would essentially remain the same and still overlap the claimed range.

The Applicant argues that Egerer discloses beads having the claimed diameter after polymerization, citing Claim 4.  Applicant asserts that the skilled artisan would not have been motivated to employ the finished (polymerized) beads of Egerer in the unfinished (before immobilization) process of Sarkki as they allegedly represent different steps in the process which amount to more than simple substitution (Remarks, Pg. 7, Lines 1-10).

This is not found to be persuasive for the following reasons, both references are clearly drawn to the use of beads of a particular size for immobilizing sucrose isomerase comprising biomass.  




The Applicant cites the prior-filed Declaration of 10/10/2017 that the use of particles in the claimed median particle range provides “unexpected” and “critical” results relative to the larger particles of the prior art.  The Applicant notes that the Declarant has determined that the claimed carrier-immobilized sucrose isomerase biomass having a median particle size from 370-550 pm (inclusive of the claimed range) has an improved rate of conversion and increased space-time yield of sucrose to isomaltulose as compared to particles in larger sizes, such as those allegedly taught by the prior art (Remarks, Pg. 7, Lines 11-25).

This is not found to be persuasive for the following reasons, as discussed above, the Examiner notes that the showing provides evidence at only a single data point within the claimed range (420 µm) and only two data points outside the claimed range (560 and 600 µm).  This is not commensurate in scope with the claimed invention which is drawn to a range encompassing 400-500 µm.  Without data points both inside and outside the claimed range, the ordinary artisan would not be able to determine a predictable trend in the exemplified data and establish criticality.  


The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979)
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)

The Examiner notes that the Specification at Pg. 24 Table 2 provides a showing that decreasing the median size of the particles from coarse (539 µm) to normal (457 µm), both outside the claimed range, to fine (381 µm) produces increased activity, indicative that a reduction in particle size results in increased activity as recognized by the prior art.  Finally, the Applicant has provided no explanation of the statistical significance with respect to the results over the claimed range, e.g. the allegations of increased purity, yield and relative activity.  The MPEP states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)








This is not found to be persuasive for the following reasons, as discussed above, the Examiner notes that the showing provides evidence at only a single data point within the claimed range (420 µm) and only two data points outside the claimed range (560 and 600 µm).  This is not commensurate in scope with the claimed invention which is drawn to a range encompassing 400-500 µm.  Without a sufficient number of data points both inside and outside the claimed range, the ordinary artisan would not be able to determine a predictable trend in the exemplified data and establish criticality.  The MPEP states:
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979)
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)

for a time-period of 100 days, and that the instant claims contain no limitation directed to the time of contacting the carrier-immobilized sucrose isomerase biomass with sucrose to produce isomaltulose, and thus, are not commensurate in scope with the claimed invention.  The MPEP states: 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

Further, with regard to the allegations of “unexpected results” of increased production and activity; the prior cited Egerer et al. reference teaches the utilization of particles overlapping the claimed size range for the same purpose and the “Reasons for Rejection” in JR 2016-526837 (translation), cited in the IDS, contains teachings of the desirability of using smaller particle sizes to obtain increased surface area and activity (Pg. 3, Lines 27-40).  Thus, the allegations of increased yield and activity are no more than what would be expected by following the suggestion of the prior art.  The Examiner notes that the Specification at Pg. 24, Table 2 provides a showing that decreasing the median size of the particles from coarse (539 pm) to normal (457 pm), both outside the claimed range, to fine (381 pm) produces increased activity, as recognized by the prior art.




This is not found to be persuasive for the following reasons, as discussed above,
with regard to the allegations of “unexpected results” of increased production and activity, the prior cited Egerer et al. reference teaches the utilization of particles overlapping the claimed size range for the same purpose and the “Reasons for Rejection” in JR 2018-526837 (translation), cited in the IDS, also contains teachings of the desirability of using smaller particle sizes to obtain increased surface area and activity (Pg. 3, Lines 27-40).  Thus, the allegations of increased yield and activity are no more than what would be expected by following the suggestion of the prior art.  The Examiner notes that the Specification at pg. 24 Table 2 provides a showing that decreasing the median size of the particles from coarse (539 µm) to normal (457 µm), both outside the claimed range, to fine (381 µm) produces increased activity, as would be expected from following the suggestion of the prior art. 

Ex parte Obiaya, 2.Z1 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The Applicant argues that Egerer lacks an understanding or appreciation of the narrowly claimed range, and while acknowledging the teaching of the reference that a larger surface area results in a good reaction rate, opines that the skilled artisan would not have been motivated to select the claimed narrow range from the broader range of Egerer, absent any suggestion for selecting it (Remarks, Pg. 9, Lines 3-8).

This is not found to be persuasive for the following reasons, there is no requirement for a finding of obviousness that the prior art have an understanding or appreciation of the claimed range.  The fact is, the claimed ranges lie inside of the median particle range disclosed by Egerer et al. above, and are therefore prima facie obvious.  The MPEP states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



The Applicant argues that Egerer teaches beads having a diameter of 50-5000 µm, as well as teaching that larger surface area provides a good reaction rate, does not provide a basis for what constitutes a “large” surface area.  Applicant asserts that to ascertain the meaning of a “large” or “small” surface area, the ordinary artisan would look to the reference which teaches 200-2000 µm.  Applicant notes none of the enzyme immobilization examples reference a particular bead size, noting the use of larger size discs in one example and there is no suggestion in the reference to select the claimed median size range (Remarks, Pg. 9, Lines 9-26).

This is not found to be persuasive for the following reasons, the claimed ranges lie inside of the median particle range disclosed by Egerer et al. above, and are therefore prima facie obvious.  The MPEP states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Egerer teaches that larger diameter beads set up a high diffusion resistance to the desired reaction. 
all they contain and are not limited to disclosed examples and preferred embodiments.  The MPEP states:
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983)
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

As discussed above, with regard to the allegations of “unexpected results” of increased production and activity, the prior cited Egerer et al. reference teaches the utilization of particles overlapping the claimed size range for the same purpose and the “Reasons for Rejection” in JR 2018-526837 (translation), cited in the IDS, also contains teachings of the desirability of using smaller particle sizes to obtain increased surface area and activity (Pg. 3, Lines 27-40).  Thus, the allegations of increased yield and activity are no more than what would be expected by following the suggestion of the prior art.  The Examiner notes that the Specification at pg. 24 Table 2 provides a showing that decreasing the median size of the particles from coarse (539 µm) to normal (457 µm), both outside the claimed range, to fine (381 µm) produces increased activity, as would be expected from following the suggestion of the prior art.

The Applicant argues that the median sized particles of the claimed invention improves the quality of the resulting isomaltulose product by 0.4% which results in large scale production of an additional 15 tons of product as compared to standard sized biocatalysts. 


This is not found to be persuasive for the following reasons, as discussed above, the Examiner has established that the combined prior art would make obvious the use of particles in the claimed size range for the purpose of production of isomaltulose from sucrose.  In response to Applicant's argument that the median sized particles of the claimed invention improves the quality of the resulting product by 0.4% which results in large scale production of an additional 15 tons of product, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  That the process of producing isomaltulose from sucrose with sucrose isomerase carrier immobilized biomass is well established and well optimized in no way indicates that further optimization is both unexpected or not desired.  There is always a desire to further optimize any process, however slightly.

The Applicant argues that the alleged showing of unexpected results in the disclosure and prior-filed Declaration demonstrate the criticality of the claimed range not recognized in the prior art and the Examiner has failed to establish a case of prima facie obviousness (Remarks, Pg. 10, Lines 9-14).



The Applicant argues that with regard to Claim 10, the consideration of using  smaller particle size to obtain increased surface area and activity are irrelevant in a fixed-bed system wherein particles are firmly packed and aspects of a fixed-bed system such as catalytic activity, performance and arrangement cannot be predicted by particle size, such as mentioned in Egerer (Remarks, Pg. 10, Lines 15-26).

This is not found to be persuasive for the following reasons, as discussed above and in the prior action, Sarkki teaches a method for producing isomaltulose from sucrose comprising; contacting a substrate containing sucrose (sucrose solution) with a carrier-immobilized microorganism and obtaining the isomerization product (isomaltulose) wherein the carrier-immobilized microorganism is Protaminobacter rubrum on a fixed bed column.  Thus, the limitations of Claim 10 are met with regard to Claim 10 by the reference and the use of the claimed median size ranges of Claim 1 were met, as discussed above, by combination with Bucke and Egerer.  Further, it would be clear to the ordinary artisan that a smaller particle size would allow more particles to be packed into a fixed-bed column thereby increasing surface area in the same way that a sandbox having a handful of sand in it has less sand surface area than a full sandbox. 


et al. (2013), cited in the IDS, whom teaches that larger particles are required to prevent a drop in pressure would not motivate the ordinary artisan to select the claimed range of particles and the Examiner cited motivation of larger surface area resulting in improved reactivity is not relevant to a fixed-bed system (Remarks, Pg. 10, Lines 27-30 and Pg. 11, Lines 1-11).

This is not found to be persuasive for the following reasons, that Baerns teaches that pressure decreases with a decrease in particle size with particles with sizes greater than 2 mm being employed in industrial settings is not a teaching away from the use of particles with sizes smaller than 2 mm in all fixed bed reactors in all settings, especially when the other variables such as pipe diameter and porosity within the fixed bed reactor are unknown.

Claim(s) 1-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Sarkki et al. (WO 97/44478) in view of Bucke et al. (US 4,359,531), both cited in the IDS, and Egerer et al. (US 4,774,178), of record, as applied to Claims 1-15 above, and further in view of Sarkki et al. (US 5,939,294).

The teachings of Sarkki et al., Bucke et al. and Egerer et al. were discussed above.

16.

Sarkki et al. (‘294) teaches that a process for converting sucrose to isomaltulose as claimed may be performed as a batch-wise process in a reaction tank including the immobilized viable microbial cells on the particulate carrier or performed as a continuous process in a column (fixed-bed) packed with the carrier (Column 5, Lines 7-22).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Sarkki et al., Bucke et al. and Egerer et al. for producing isomaltulose from sucrose by contacting a substrate containing sucrose (sucrose solution) with a carrier-immobilized microorganism in fixed-bed columns and obtaining the isomerization product (isomaltulose) by substituting carrier-immobilized microorganism in a reaction tank as taught by Sarkki et al. (‘294) because this is no more than the simple substitution of one known element (tank for producing isomaltulose from sucrose by contacting a substrate containing sucrose with a carrier-immobilized microorganism) for another (fixed-bed column for producing isomaltulose from sucrose by contacting a substrate containing sucrose with a carrier-immobilized microorganism) to obtain predictable results (producing isomaltulose from sucrose).  

The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results,

Those of ordinary skill in the art before the effective filing date of the instant invention would have been motivated to make this substitution because either method is art-recognized as being suitable for performing the method of producing isomaltulose from sucrose.  It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to include stirring in the reaction tank because this would circulate the substrate increasing contact with the carrier-immobilized sucrose isomerase comprising microorganism.  Those of ordinary skill in the art before the effective filing date of the instant invention would have been motivated to make this modification so as to increase contact of sucrose substrate with the enzyme and thus increase production of isomaltulose.  There would have been a reasonable expectation of success in making these modifications because the art recognizes that the method can be performed in either tanks or fixed-bed columns and that agitation (such as by stirring) would have been recognized by the ordinary artisan as a means of increasing contact of substrate with a reactant.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  









/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        03/04/2021